Title: To Alexander Hamilton from Henry Van Schaack, 4 August 1798
From: Van Schaack, Henry
To: Hamilton, Alexander


          
            Pittsfield, August 4th, 1798.
          
          It will not, I presume, surprise you, my dear General Hamilton, that I, who was somewhat distinguished and punished for pertinacious adherence to opinions and sentiments on great national questions diametrically opposite to those of your own on a former occasion, should now consider it my utmost pride and pleasure to think and act with those great luminous characters who effected the distruction of a political fabrick, the supporting of which was then considered by me as an indispensible duty. When the — Democrats condescend to speak of my former Opinions and those I now profess, they charge me with inconsistency.  This is not a tribunal I shall ever appeal to for justification of my political opinions.
          I believe it is unnecessary for me to tell you, Sir, that at no period under the old Government were my feelings wrought up so much for its preservation as they are now to Maintain the new order of things against foreign Cut Throats and a detestible nefarious faction within. Under this impression I shall not give you the trouble of a lengthy appology to ask your favourable attention to an application the bearer Major Landon will make to you for admission in the american army. I have known this Gentleman for many years a zealous supporter of the federal Constitution and the laws under it—The well earned influence he has obtained by a faithful discharge of duty as a private Citizen and a militia officer has entitled him to the respect and esteem of his fellow Citizens where he is most known. And I have every reason to believe, should Major Landon obtain a Commission in the army, that he will render his country efficient service and moreover that his influence is such as to enable him to carry a number of stout good fellows to the american standard. I wish it to be understood that no consanguinity exists between Mr. Landon and me. 
          I have the Honor to be, Sir, Your most obedient and most humble servant
          
            H V Schaack
          
        